NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    Submitted August 26, 2022*
                                    Decided September 7, 2022

                                                Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              MICHAEL B. BRENNAN, Circuit Judge

                              THOMAS L. KIRSCH II, Circuit Judge

No. 21-3259                                                Appeal from the United States
                                                           District Court for the Central
UNITED STATES OF AMERICA,                                  District of Illinois.
   Plaintiff-Appellee,
                                                           No. 13-CR-10055
         v.

BRIAN BROADFIELD,                                          Michael M. Mihm, Judge.
    Defendant-Appellant.

                                              ORDER

       Brian Broadfield contends that he has conditions that expose him to extra risk
should he contract COVID-19, and he maintains that this should lead the district court
to grant his motion for compassionate release.

       He made such a contention before, and we rejected it on the merits. United States
v. Broadfield, 5 F.4th 801 (7th Cir. 2021). Our decision observed that Broadfield, who
refuses to accept vaccination, appears to be at no greater risk in prison than outside. We
added that his stated reason, fear of allergic reaction, lacks medical support.


*We have unanimously agreed to decide the case without argument because the briefs and record
adequately present the facts and legal arguments, and argument would not significantly aid the court.
See Fed. R. App. P. 34(a)(2)(C).
No. 21-3259                                                                            Page 2



       Broadfield contends that our decision was mistaken and that we should direct
the district court to ignore it. To the contrary, that decision is the law of the case, and no
intervening developments call it into question. Broadfield still has not proffered
evidence that allergies prevent him from being vaccinated (he has some allergies, but
not the kind that the CDC says make vaccination inadvisable), and he has not offered
any evidence suggesting that vaccinated persons with his medical conditions face
greater risks from COVID-19 in prison than they would face outside. He therefore has
not established an extraordinary and compelling reason for compassionate release.

                                                                                    AFFIRMED